ITEMID: 001-83012
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BODON v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicant was born in 1955 and lives in Budapest.
5. On 13 June 1996 the applicant was arrested on charges of smuggling. He was detained until 10 June 1997.
6. On 26 May 1998 the applicant and his 11 accomplices were charged by the Budapest XVIII/XIX District Public Prosecutor's Office with having participated in a gang of smugglers involved in illegally importing merchandise (mainly perfumes and sweets) worth over 100 million Hungarian forints, from Austria to Hungary.
7. On 17 December 1998 the Customs Authority seized a large amount of merchandise, mainly spirits and cosmetics, held by the applicant.
8. After having held several hearings and obtained the opinions of experts, on 18 June 2004 the Budapest XVIII/XIX District Court held a public hearing, which the applicant's lawyer attended, and discontinued the criminal proceedings against the applicant and his accomplices, observing that their conduct was no longer punishable subsequent to Hungary's accession to the European Union. The court ordered that the seized goods should be returned to the applicant. He states, however, that the Customs Authority had meanwhile sold the merchandise. The decision was served on the applicant's lawyer on 8 November 2004.
9. On 1 April 2005 the applicant filed an action against the State for compensation on account of his pre-trial detention. On 7 June 2005 the Budapest Regional Court dismissed the action, in a procedural decision, observing that it had been introduced outside the six-month statutory time-limit which had run from the pronouncement of the final decision on 18 June 2004.
10. On 24 November 2005 the Budapest Court of Appeal quashed this decision, holding that the applicant's claims had to be examined on their merits.
11. In the resumed proceedings, on 1 March 2006 the Regional Court dismissed the applicant's claims as being statute-barred.
12. On 26 September 2006 the Court of Appeal upheld this decision. Examining the applicant's claims from the perspective of the Codes of Criminal and Civil Procedure and Articles 5 § 5 and 13 of the Convention, the Court of Appeal was satisfied that the final decision had been pronounced on 18 June 2004 and that the applicant's claims were consequently statute-barred.
13. On 26 April 2007 the Supreme Court dismissed the applicant's petition for review.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
